748 N.W.2d 852 (2008)
Jack BOSS and Mari Boss, Plaintiffs-Appellants,
v.
LOOMIS, EWERT, PARSLEY, DAVIS & GOTTING, P.C., Kelly K. Reed, Catherine A. Jacobs, Kevin J. Roragen, Eagle Transport Services, Inc., William Culbertson, S. Whitfield Lee, R. Andrew Gately, and Tall Grass Investment Corporation, Defendants-Appellees.
Docket No. 136038. COA No. 280716.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the February 4, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.